15/904,290
First Named Inventor
WATERS
Title
INVENTED SYSTEM AND METHOD FOR ANALYZING AND MANAGING FLUID FLOW
File Location
15904290 WATERS


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
No priority is claimed in the present invention.
Information Disclosure Statement
An Information Disclosure Statement (“IDS”) filed on 6/7/2019 is acknowledged and its contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 1/4/2021.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
Leaders fails to disclose or suggest the device of claim 1. For example, Leaders fails to disclose or suggest processing circuitry configured to "derive a plurality of mathematical attributes ("event attributes") from the event data, wherein the event attributes comprise a change in magnitude of the flow rate measurements; individually compare the event attributes with eachof a plurality of attributes sets ... ; determine a closest matching attributes set in comparison with the event attributes; and associate the event record with an event type identifier that is associated with the closest matching attributes set," as recited in amended claim 1. 

Leaders explicitly teaches “wherein the event attributes comprise a change in magnitude of the flow rate measurements; individually compare the event attributes with each of a plurality of attributes sets” in Fig. 10A.  The plot of the graph shows the change in magnitude of “Flowrate (GPM)” associated with various events.  The arrows annotated into the drawing by the Examiner show one example of a change in magnitude present in the data.

    PNG
    media_image1.png
    944
    1460
    media_image1.png
    Greyscale

Leaders explains this Figure as: "FIG. 10A shows a plot depicting an example water flow rate 1010 over time associated with time overlapping water flow events. The water flow events shown in FIG. 10A include "shower open," "toilet open," "faucet open," "faucet close," "toilet close," and "shower close." In general, the "open" events indicate start of water flow driven by a fixture or appliance such as toilet flush, shower, faucet, washing machine, dishwasher, etc. The "close" events indicate end of water flow driven by the fixture or appliance. From the plot in FIG. 10A one can see that "open" and "close" are associated with (e.g., preceded or followed by) sharp variation in the detected water flow rate", paragraph [0063], lines 1 to 12)[Underline added].  The sharp variation is a change in magnitude of the Flowrate (GPM) [gallons per minute].
While Leaders does teach considering the cumulative water usage per event, this portion of the Leaders teaching does not negate the explicit teaching of Fig. 10A, which 
To the extent the Office is asserting that Leaders inherently describes a change in magnitude of flow rate measurements, then Applicant respectfully traverses the assertion. Leaders does not inherently disclose the subject matter of amended claim 1. Further, the Office must "provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art."

The Examiner disagrees with this argument.  Leaders’ Figure 10A and its accompanying discussion are an explicit teaching that meets the limitation recited by the claim.  Inherency is not relied upon for the rejection.  Nonetheless, the technical reasoning supporting a potential inherency finding are explicitly taught by the Leaders reference itself, which describes that the water usage for an event is an integration of the area under the plot of the magnitude of changes in flow rate vs time (see, e.g., paragraph [0068]).  This relation of the curve and its integration was a well-known relationship taught in basic integral calculus.
Pending Claims
Claims 1, 4-13 and 15-23 are pending for examination.  Claims 1, 13 and 22 are independent.  
Claims 1, 4-8, 10, 13, 16 and 20 are currently amended.  Claims 21-23 are new.  
Claims 9, 11-12, 15 and 17-19 are original.  Claims 2, 3 and 14 were canceled.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

CLAIM(S) 1, 4-13, 15-20 AND 22 ARE REJECTED UNDER 35 USC 102(A)(1) AS ANTICIPATED BY LEADERS ET AL. (U.S. PUB. NO. 2016/0161310; HEREINAFTER "LEADERS").
INDEPENDENT CLAIMS 1, 13 AND 22.
Regarding Claims 1, 13 and 22, Leaders teaches A device communicatively coupled with a flow rate monitoring sensor (e.g., Fig. 2), configured to sense a flow rate (e.g., Fig. 2, “Flow”, Abstract) at a location of a plumbing system ("The outlet ports 120 can be coupled to respective lumens ( such as pipes) serving a plurality of destinations. For a water distribution system, such destinations can include internal or external irrigation systems, hose connections or plumbing systems", paragraph [0023], lines 14 to 18) and generate a sequence of time series flow rate measurements (e.g., Fig. 10A, paragraph [0031]-[0032]), the device comprising: processing circuitry (paragraph [0029]); a wireless interface communicatively coupled with the processing circuitry  (paragraph [0045], [0054]), the wireless interface configured to receive flow rate measurements from the flow rate monitoring sensor ("The manifold can also include a wireless (or other communication) interface (e.g., a Zigbee, Bluetooth, or Wi-fi interface) for communicating with an external device. For instance, the communication interface can be configured to transmit data collected by the flow ; and a memory communicatively coupled with the processing circuitry and the wireless interface ("The manifold can also include at least one memory to store computer code instructions executable by the processor(s), data collected by the flow sensors or other sensors, or other data", paragraph [0054], lines 16 to 19), the memory storing a library of event definitions received prior to receipt of the flow rate measurements from the flow rate monitoring sensor (e.g., "In some implementations, the controller 250 can determine the fluid flow rate ( or fluid flow velocity) based on measured signal propagation time using a lookup table (LUT). Using a LUT can allow for determination of the fluid flow rate based on measured signal propagation time even if the relationship between the increase in signal propagation time (due to fluid flow) and the flow rate is nonlinear", paragraph [0032], lines 14 to 22; Fig. 12)[a lookup table is similar in concept to a library and Fig. 12 illustrates what is fairly read as stored values grouped as a “library”], ("The manifold can also include at least one memory to store computer code instructions executable by the processor(s), data collected by the flow sensors or other sensors, or other data", paragraph [0054], lines 16 to 19) wherein the processing circuitry is configured to: associate a plurality of time series flow rate measurements ("event data") in an event record (e.g., Figs. 10A-B, 11A-C and 12); derive a plurality of mathematical attributes ("event attributes") (e.g., "the processor can use such mathematical representation (of the cumulative water flow usage amount) to detect which fixtures and/or appliances contributed to driving a measured water flow usage amount within a given time interval", paragraph [0066][0069][0074]) from the event data (Fig. 15) wherein the event attributes comprise a change in magnitude of the flow rate measurements ("FIG. 10A shows a plot depicting an example water flow rate 1010 over time associated with time overlapping water flow events. The water flow events shown in FIG. 10A include "shower open," "toilet open," "faucet open," "faucet close," "toilet close," and "shower close." In general, the "open" events indicate start of water flow driven by a fixture or appliance such as toilet flush, shower, faucet, washing machine, dishwasher, etc. The "close" events indicate end of water flow driven by the fixture or appliance. From the plot in FIG. 10A one can see that "open" and "close" are associated with (e.g., preceded or followed by) sharp variation in the detected water flow rate", paragraph [0063], lines 1 to 12)[Underline added]; individually compare the event attributes with each of a plurality of attributes sets (e.g., paragraph [0069]), wherein each attributes set of the plurality of attributes sets is derived from an individual event definition of the library of event definitions (e.g., paragraph [0069], e.g., event definitions S T D W B); determine a closest matching attributes set in comparison with the event attributes e.g., paragraph [0069], e.g., event definitions S T D W B); and associate the event record with an event type identifier that is associated with the closest matching attributes set (e.g., "Based on these error values, the processor can select the combination with a single sink as the one that drove the water flow during the recorded water flow even", paragraph [0070]-[0071]).
Regarding Claim 13, various forms of tangible memory are described in Leaders, paragraph [0106].
Regarding Claim 22, the recitation of determine that an event has started by at least detecting a first change in the magnitude of the flow rate measurements; determine that the event has concluded based on the magnitude of the flow rate measurements, Leaders teaches the detection of event start and end associated with changes in the magnitude of the flow-rate measurements (e.g., see the Examiner’s annotation of Fig. 10A, above, where, for instance, Faucet Open (event start) and Faucet Close (event end) are clearly indicated at points of changes in the magnitude of flow rate measurements and are at least part of what is detected.
To the extent necessary to further explain or supplement this rejection, the Examiner’s response found in the Response to Arguments section is incorporated by reference.
DEPENDENT CLAIMS 2 [Cancelled].
DEPENDENT CLAIMS 3 [Cancelled]. 
DEPENDENT CLAIM 4.
Regarding Claim 4, Leaders teaches wherein the device further comprises input circuitry module communicatively coupled with the memory and wherein the processing circuitry is configured to revise the event type identifier based on a user input (e.g., paragraph [0089]) received via the input circuitry (e.g., "a user can set or budget water flow rates and volumes for specific ports", paragraph [0066], management dashboard paragraph [0056], user-provided data paragraph [0084]). 
DEPENDENT CLAIM 5.
Regarding Claim 5, Leaders teaches wherein the (e.g., paragraph [0106]) processing circuitry is further configured to: individually compare the event attributes with each of a plurality of combined attributes sets (e.g., paragraph , wherein each combined attributes set is derived from a combination of at least two event definitions of the library of event definitions; and determine a closest matching combined attributes set in comparison with the event attributes (Id.; "In some implementations, a processor (such as a processor associated with a manifold, flow meter or computer device) can employ measured water flow rate ( or fluid flow rate, in general) and information indicative of the probability distributions of water usage per apparatus ( such as appliance or fixture) event to determine which apparatuses contributed to the measured fluid flow and/or the fluid amount used by each apparatus", paragraph [0065], lines 1 to 8). 
DEPENDENT CLAIM 6.
Regarding Claim 6, Leaders teaches wherein the processing circuitry is further configured (e.g., paragraph [0106]) to associate the event record with the event type identifier of a compound event (e.g., paragraph [0071]). For instance, [STD W B]=[1 1 0 0 0] illustrates a compound event of the Sink and Toilet active.
DEPENDENT CLAIM 7.
Regarding Claim 7, Leaders teaches wherein the processing circuitry is further configured to (e.g., paragraph [0106]) to form a first derivative event record, the first derivative event record associated with a first event type identifier associated with one of the attributes set included within the closest matching attributes set (e.g., “instantaneous flow rate during a time interval”; paragraph [0076]), which is an example of a derivative.
DEPENDENT CLAIM 8.
Regarding Claim 8, please see the rejection of Claim 7 regarding wherein the processing circuitry is further configured to (e.g., paragraph [0106]) to form a second derivative event record, the second derivative event record associated with a second event type identifier associated with an additional attributes set included within the closest matching combined attributes set. The second derivative is merely a duplication of the first derivative process employed for the first event. Please also see the rejection of Claim 6 discusses how Leaders is concerned with compound events (also discussed in paragraph [0072]).  The consideration of combined attribute sets is comparable to the consideration of a set of attributes that distinguished the event types discussed in paragraphs [0069]-[0071] (e.g., “[S T D W B]”; sink; "S, T, D, W, and B represent the number of sink, toilet, dish washer, washing machine, and shower events", paragraph [0066], lines 8 to 10).
DEPENDENT CLAIMS 9 AND 17.
Regarding Claims 9 and 17, Leaders teaches wherein the event type identifier is associated with an equipment type (e.g., "For instance, in the water flow event shown FIG. 11B, given that the total amount of water used during that event is 0.72 gallons, the processor can avoid evaluating combinations involving a dish washer, washing machine or shower as water events driven by these fixtures/ appliances are associated with water usage values that are much greater than the total amount of water associated with the recorded event", paragraph [0072], lines 9 to 16). 
DEPENDENT CLAIMS 10 AND 18.
Regarding Claims 10 and 18, Leaders teaches wherein the event type identifier is associated with an equipment product name (e.g., “kitchen sink”, paragraph [0104]. Fig. 10B also indicates names of equipment associated with event identifiers (e.g., probability functions).
DEPENDENT CLAIMS 11 AND 19.
Regarding Claims 11 and 19, Leaders teaches wherein the event type identifier is associated with a dysfunction of the equipment model ("The dashboards can also recognize and alert users about changes in flow due to leaks, frozen pipes, flooding, malfunctioning appliances, and other maintenance conditions", paragraph [0060], lines 6 to 8; paragraph [0062]). 
DEPENDENT CLAIMS 12 AND 20.
Regarding Claims 12 and 20, Leaders teaches wherein the event type identifier is associated with a recommendation ("The dashboards can provide advice to consumers about how to lower water consumption (or fluid consumption, in general) and alerts relating to the condition of the plumbing", paragraph [0060], lines 1 to 3). 
DEPENDENT CLAIM 14 [Cancelled].
DEPENDENT CLAIM 15.
Regarding Claims 15, Leaders teaches wherein the stored plurality of fluid flow measurements is associated with a label ("The water flow events shown in FIG. 10A include "shower open," "toilet open," "faucet open," "faucet close," "toilet close," referenced by the closest matching distinguishable event definition (each event in quotations represents a label including that recited. Each complete water event is also labeled (e.g., Fig. 12, e.g., Sink, Toilet Flush, etc)).
DEPENDENT CLAIM 16.
Regarding Claim 16, Leaders teaches wherein the plurality of fluid flow measurements comprises generating, by a sensor appliance, the plurality of fluid flow measurements, the method further comprising: receiving, by a remote device, the plurality of fluid flow measurements; and storing, by the remote device the plurality of fluid flow measurements( e.g., paragraphs [0055]-[0056]; [0078]-[0080]; Figs 10A-B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

CLAIM 21 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER LEADERS (U.S. PUB. NO. 2016/0161310) IN VIEW OF KLICPERA (U.S. PUB. NO. 2016/0163177).
DEPENDENT CLAIM 21.
Regarding Claim 21 and wherein the processing circuitry is configured to: determine that a fluid flow rate measurement of the plurality of fluid flow measurements is above a threshold value; initialize a time counter in response to determining that the fluid flow rate measurement is above the threshold value; determine that a current value of the time counter is greater than or equal to a time length constant after initializing the time counter; and issue an alert in response to determining that the current value of the time counter exceeds the time length constant, Leaders teaches "The dashboards can also recognize and alert users about changes in flow due to leaks, frozen pipes, flooding, malfunctioning appliances, and other maintenance conditions", paragraph [0060], lines 6 to 8).  Leaders further teaches determining the duration of flow events (e.g., paragraph [0076]) and the monitoring system reports such data (e.g., paragraph [0075]).  Leaders does not explicitly teach that it triggers an alert after an elapsed time that the flow rate is over a threshold.  However, Klicpera teaches a computerized system that issues alarms/alerts.  Alarm states include flow rates over a time period (“e.g., 200 gals/day of water are exceeded,” paragraph [0115]), and the system includes “a timing clock” integrated circuit” (paragraph [0115]), Fig. 3).  While the operation of timing clock integrated circuit does not seem to be described in detail, it is well-known in the computer arts that elapsed time periods can be determined by counting clock ticks and multiplying that count by the clock frequency.  It would have been obvious to one of 

	Object To Allow Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art, Leaders (U.S. Pub. No. 2016/0161310), fails to anticipate or render obvious the following limitations when read in combination with the rest of the claim limitations in that claim and the claim(s) from which it is dependent:
DEPENDENT CLAIM 23.
determining that a combination of changes in magnitude of the flow rate measurements satisfies a subset sum problem.

Conclusion
Claim 1, 4-13 and 15-23 are pending for examination in this Office Action.  Claims 1, 4-13 and 15-22 have been rejected.  Claim 23 has been indicated as object to allow.
Croeau (US Pub 201703700754) describes similar subject matter to the primary reference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/MARK I CROHN/Examiner, Art Unit 2857

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863